[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that the Board of Parole has denied him a hearing because of the Truth in Sentencing Law has been applied to his sentence. His claim is that his sentence for violation of probation was the longest of the sentences made concurrent and would relate back to the statute before the eighty-five per cent would apply. The respondent however moved to dismiss in that this court lacks subject matter jurisdiction. The statute. G.S. 54-125, does not give an inmate any right to demand or even apply for parole. The only statutory limits upon the discretion of the Board of Parole are the requirements that the inmate serve his minimum sentence, that it appear that the inmate will remain at liberty without violating the law, and that the release not be incompatible with the welfare of society. Vincenzo v. Warden,26 Conn. App. 132, 141. The habeas court therefore lacks subject matter jurisdiction.
For the above reasons, the petition is dismissed.
Corrigan, JTR.